Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose :
capture, by an interceptor module, request-response pairs between a software module and the service, each request-response pair including a request and a response to the request; 
add, by the interceptor module, the captured request-response pairs to a training data set; 
train, by a service virtualization engine, a request categorization model based on the training data set and a ground truth rule defined to identify invalid formatting of an input request, wherein the request categorization model is trained to respond to requests with responses based on the request-response pairs of the training data set; 
evaluate validity of a request format of the input request against the ground truth rule;
responsive to a valid input request, map the input request to an output response based on a request category map associated with the request categorization model; 
responsive to an invalid input request, automatically respond to the invalid input request with a fixed response, wherein the output response mapped to the invalid input request is overridden by the ground truth rule; 
determine the output response to the input request based on application of the request category map and the ground truth rule, the request category map is adjusted during training based on new request-response pairs being added to the training data set; and 
generate, by the service virtualization engine, a virtualized stub service for the service based on the trained request categorization model, wherein the virtualized stub service is configured to respond to requests from the software module with responses during testing of the software module.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199